UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number: 000-52684 Progressive Care Inc. (Exact name of registrant as specified in its charter) Delaware 32-0186005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Park Center Blvd., Suite 202, Miami Gardens, FL33169 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 1-786-657-2060 Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated file, or a smaller reporting company.See the definitions of “large accelerated filer,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-Accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox As of May 10, 2012, the Registrant had 36,569,712 shares of common stock outstanding. . PROGRESSIVE CARE INC. FORM 10-Q TABLE OF CONTENTS Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations - unaudited 3 Consolidated Statement of Cash Flows –unaudited 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risks 18 Item 4. Controls and Procedures 18 PART II—OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURE 20 PART I.—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Progressive Care, Inc. and Subsidiaries Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Current Assets Cash $ $ Accounts receivable - net Inventory Prepaids Total Current Assets Property and equipment - net Other Assets Intangibles - net Goodwill Deposits Debt issue costs - net Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Cash overdraft $ $ Accounts payable and accrued liabilities Deferred rent payable Income taxes payable Notes payable Notes payable - related party Accrued interest payable - related party Total Current Liabilities Long Term Liabilities Convertible debt - note payable Total Long Term Liabilities Stockholders' Equity Common stock, par value $0.0001; 100,000,000 shares authorized 38,091,634 and 36,373,634 issued and outstanding and 38,066,830 and 36,348,830 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ See accompanying notes to financial statements 2 Progressive Care, Inc. and Subsidiaries Consolidated Statements of Operations (unaudited) Three Months Ended March 31, 2012 March 31,2011 Sales - net $ $ Cost of sales Gross profit Selling, general and administrative expenses Loss from operations ) ) Other Income (Expense) Gain on debt settlement - former related party - Interest expense ) ) Total other income (expense) - net ) Loss from operations before provision for income taxes ) ) Provision for income taxes (benefit) Current income tax expense - Deferred income tax benefit - ) Income tax expense - Net loss $ ) $ ) Basic and diluted net loss per common share ) ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to financial statements 3 Progressive Care, Inc. and Subsidiaries Consolidated Statement of Stockholders' Equity Three Months Ended March 31, 2012 and the Years Ended December 31, 2011 and 2010 Common Stock $0.0001 Par Value Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity (Deficit) Balance, December 31, 2010 ) Issuance of common stock for services rendered 30 - Issuance of common stock for services rendered - related parties - Issuance of common stock in connection with the conversions of debt and accrued interest - Issuance of warrants as debt issue cost - related party - - - Net loss - 2011 - - - ) ) Balance, December 31, 2011 ) Issuance of common stock for services rendered 2 - Issuance of common stock for services rendered - related party 1 - Net loss for the three months ended March 31, 2012 - - - ) ) Balance, March 31, 2012 (Unaudited) $ $ $ ) $ See accompanying notes to financial statements 4 Progressive Care, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, 2012 March 31, 2011 Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Recognition of stock-based compensation Recognition of stock-based compensation - related parties - Bad debt expense - Depreciation Amortization of intangibles Amortization of debt issue cost - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory Prepaids ) ) Deposits ) Deferred taxes - ) Accounts payable and accrued liabilities Deferred rent - Income tax payable - Accrued interest payable - related party ) Net Cash Provided by Operating Activities Cash Flows From Investing Activities: Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Cash overdraft ) - Proceeds from borrowings - Repayment of note payable ) ) Net Cash Used in Financing Activities ) ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for taxes $
